Citation Nr: 1604363	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  09-11 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from November 1970 to April 1972, to include service in the Republic of Vietnam (RVN) from October 30, 1971 to April 18, 1972. 

These matters comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO, in part, denied service connection for peripheral neuropathy of the bilateral upper extremities.  The Veteran appealed the RO's decision to the Board. 

In June 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been uploaded to the Veteran's Virtual VA electronic record.  (See June 2012 Transcript, received and uploaded to the Veteran's Virtual VA electronic record on April 12, 2013). 
In April 2013, the Board remanded the issues on appeal to the RO for additional substantive development; specifically, to schedule the Veteran for a VA examination to determine the etiology of his bilateral upper extremity peripheral neuropathy.  VA examined the Veteran in August 2014.  A copy of the examination report has been associated with the Veteran's Virtual VA electronic record.  (See August 2014 VA Internal Medicine examination report, received and uploaded to the Veteran's Virtual VA electronic record on September 11, 2014).  The appeal has returned to the Board for further appellate consideration. 

Also developed for appellate consideration was the issue of entitlement to service connection for hypertension.  By a May 2015 rating action, the RO granted service 

connection for hypertension; an initial noncompensable evaluation was assigned, effective February 5, 2007--the date VA received his initial claim for compensation for this disability.  This represents a complete grant of the benefit originally sought.  Thus, the Board does not have jurisdiction over this issue  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (Board cannot possess jurisdiction over an issue where a rating decision constituted a full award of the benefit sought on appeal).  In view of the foregoing, the only issues remaining for appellate consideration are those listed on the title page. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that prior to further appellate review of the claims on appeal additional substantive development is required; specifically, to schedule the Veteran for a VA examination to determine the etiology of his peripheral neuropathy of the upper extremities and their relationship to his presumed exposure to Agent Orange in the RVN. 

The Veteran contends that his peripheral neuropathy of the bilateral upper extremities is the result of having been exposed to Agent Orange during active military service in the RVN or is the result of an inservice injury when he jumped out of a helicopter and landed hard on his right side.  (See VA Form 21-526, Veteran's Application for Compensation and/or Pension, received by the RO in February 2007,the Veteran's June 2012 hearing testimony, and the Veteran's representative's September 2015 written argument to the Board). 

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been 

exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) , 38 C.F.R. § 3.307(a)(6)(iii) (2015).  As the Veteran's service personnel records, to include his DD 214 reflect that he served in the RVN from October 30, 1971 to April 18, 1972, his exposure to Agent Orange is presumed.  38 C.F.R. § 3.307(a)(6) (2015). 

The Veteran's service treatment records are devoid of any subjective complaints or clinical findings relating to any neurological pathology of the upper extremities.  The Veteran's neurological system was evaluated as "normal" at service separation in April 1972.  (See April 1972 service separation examination report). The Veteran described his condition as "good."  

Post-service VA treatment records reflect that the Veteran has been diagnosed as having peripheral neuropathy of the bilateral upper extremities.  (See August 2014 VA Internal Medical examination report, received and uploaded to the Veteran's Virtual VA electronic record on September 11, 2014.)  The VA physician opined that it was less likely than not (less than a 50 percent probability) that the Veteran's peripheral neuropathy of the bilateral upper extremities was caused by or related to an incident of military service.  The VA examiner reasoned that there was no evidence in the medical records of the Veteran having been evaluated for peripheral neuropathy of the upper extremities during military service.  Therefore, it was the August 2014 VA examiner's opinion that the Veteran's current peripheral neuropathy of the bilateral upper extremities was less likely than not related to a military injury during combat.  Id.

Notwithstanding the foregoing, the Board finds that a VA examination is required to determine the nature and etiology of the Veteran's peripheral neuropathy of the bilateral upper extremities.  In June 2014, an Agent Orange Peripheral Neuropathy Review Checklist was completed by a VA physician.  The VA physician explained that the Veteran's peripheral neuropathy of the bilateral upper extremities was not early onset [peripheral neuropathy] because it did not develop within one year of exposure to Agent Orange.  (See Agent Orange Peripheral Neuropathy Review 

Checklist, signed by a VA Physician in June 2014, labeled as " Physical Medicine./ Rehab" and received and uploaded to the Veteran's Virtual VA electronic record on June 28, 2014)).  The VA physician, however, did not offer an opinion as to whether the Veteran's peripheral neuropathy of the bilateral upper extremities was related to service, to include his conceded exposure to Agent Orange in the RVN.  As neither the VA physician who completed the Agent Orange Peripheral Neuropathy Review Checklist nor the August 2014 VA physician addressed the etiology of the Veteran's peripheral neuropathy of the bilateral upper extremities, other than whether it was early onset or related to a military injury during combat, respectively, a VA examination exploring the etiology of the Veteran's peripheral neuropathy and its relationship to the Veteran's presumed exposure to Agent Orange in the RVN is required.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (if VA provides a medical examination or medical opinion for a service connection issue, the duty to assist mandates that it be adequate).  The Board also points out that the Veteran has testified that the only inservice treatment for injuries sustained after jumping out of a helicopter was from a medic in the field.  It is not sufficient for an examiner to find no causal relationship between a reported inservice injury and current disability because there is no record of inservice medical treatment.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his peripheral neuropathy of  the right and left upper extremities.  The Veteran's Veterans Benefits Management System (VBMS) and Virtual VA electronic records, including a copy of this remand, must be made available to the examiner, and the examiner should confirm that such records were reviewed.

A complete history from the Veteran should be obtained and recorded.

The examiner should opine as to the following:
Is it at least as likely as not (i.e., a 50 percent or greater probability) that peripheral neuropathy of the right and left upper extremities was caused by or is otherwise related to the Veteran's active service, notably his conceded exposure to Agent Orange in the RVN and/or his reported injury when he jumped out of a helicopter?

A comprehensive rationale must be provided for the opinions rendered.  It is not sufficient to conclude that there is no causal nexus between a reported inservice injury and a current disability merely because there is no evidence of inservice medical treatment.

If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinions cannot be made without resorting to speculation.

2.  Then, readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
	BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

